Citation Nr: 0401120	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral leg and 
foot disorders.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from January 1995 to April 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, among other things, denied claims for 
service connection for bilateral leg and foot disorders and a 
psychiatric disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In its September 2001 letter notifying the veteran of his 
rights in the VA claim process, the RO neither mentioned the 
VCAA nor comprehensively explained the respective 
responsibilities-his and VA's, insofar as obtaining 
supporting evidence.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  One of the VCAA regulations, 38 C.F.R. 
§ 3.159 (2003), was cited in the September 2002 statement of 
the case (SOC), but this was not sufficient to comply with 
the holding in Charles.

Moreover, 38 C.F.R. § 3.159(b)(1) (2003) recently was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  But 
the provision of the VCAA codified at 38 U.S.C.A. § 5301(a) 
requires that the appellant be provided a year to respond.  
In its September 2001 letter, the RO told the veteran to send 
additional information within 60 days (i.e., by November 21, 
2001).  The RO also stated that if it did not receive the 
information at that time, it would decide the claims based 
only on the evidence then in its possession.  This case must 
therefore be remanded to give the veteran proper notice and 
sufficient time to respond per the PVA holding.

In addition, 38 U.S.C.A. § 5103A(d)(1)(a) (West 2002) 
provides that VA will obtain an examination or opinion if the 
information and competent lay or medical evidence reflects 
the existence of current disability or persistent or 
recurrent symptoms of disability which may be associated with 
military service, but the record does not contain sufficient 
medical evidence to decide the claim.  See, too,  Charles, 
16 Vet. App. at 374 -75.

In the present case, the evidence of record meets these 
criteria as to both issues appealed.

There is evidence that the veteran has a current disability 
of her legs and feet.  The October 2001 letter from the 
Robert Byrd Clinic confirms she had small vesicles on the 
plantar surfaces of both feet, mainly on the heels, with 
larger lesions resembling plantar warts that were darkened 
and slightly sunken and several areas of callous.  C. 
Boisvert, D.O., assessed these conditions as anhidrosis of 
the feet and traumatized callous versus plantar wart.  The 
service medical records (SMRs) reflect that the veteran had 
pain in both legs and shin splints in May 1995.  She also had 
various left leg problems, including a hamstring strain and 
pull.  She stated in her notice of disagreement (NOD) that 
she was constantly on her feet while in service at her job, 
causing her pain, and that the boots and shoes she had to 
wear made this problem even worse.  A VA medical examination 
is therefore necessary to determine whether her current leg 
and feet disorders are causally related to her leg and feet 
disorders noted in service.

In addition, psychologist J. Lucas and psychiatrist R. Hamm 
diagnosed the veteran with major depressive disorder, 
obsessive-compulsive disorder, and personality disorders.  
Dr. Lucas also diagnosed the veteran with hypochondriasis and 
Dr. Hamm diagnosed her with chronic untreated mental illness.  
The veteran told Dr. Hamm that her mental disorders began 
while she was in service.  Thus, a VA examination is 
necessary to determine whether her psychiatric disorder is 
indeed causally related to her military service.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
and any other applicable legal precedent.

2.  Request that Dr. Boisvert render his 
diagnosis or opinion as to the etiology 
and probable time of onset of the 
veteran's leg and feet disorders.  Also 
request that Drs. Lucas and Hamm render 
their diagnoses or opinions as to the 
etiology and time of onset of her 
psychiatric disorder.

3.  After all additional opinions and 
diagnoses are received, make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a VA 
psychiatric examination to obtain a 
medical opinion concerning the nature, 
etiology, and probable time of onset of 
each psychiatric disorder, other than a 
personality disorder, which she currently 
has.  The VA examiner should indicate 
whether it is at least as likely as not 
that the veteran's psychiatric disorder 
is etiologically related to her military 
service or whether it is proximately due 
to or the result of her leg and feet 
disorders.  See 38 C.F.R. § 3.310(a) 
(2003).  Specific attention should be 
paid to distinguishing between any signs 
and symptoms of a personality disorder or 
any other developmental disorder from 
those of any currently present 
acquired psychiatric disorder that may 
exist.

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

To facilitate making the necessary 
medical determinations, please review the 
relevant evidence in the claims file, 
especially the June 2000 psychological 
evaluation report of Dr. Lucas, the 
August 2001 psychiatric evaluation of Dr. 
Hamm, and the opinions and/or diagnoses 
of these doctors as to the etiology and 
time of onset of the veteran's 
psychiatric disorder.  If no opinion can 
be rendered, please explain why this is 
not possible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.

4.  After all additional opinions and 
diagnoses are received, also schedule the 
veteran for a VA examination to obtain a 
medical opinion as to the nature, time of 
onset, and etiology of her leg and feet 
disorders.  Specifically, the examiner 
should render an opinion as to whether 
it is at least as likely as not that the 
veteran's leg and feet disorders are of 
service origin.  In doing so, the 
examiner should consider the effect, 
if any, of any disorder that caused her 
to wear a brace on her legs when learning 
to walk, as indicated in the evaluation 
report of Dr. Hamm (p. 2).

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

To facilitate making this medical nexus 
determination, please review the relevant 
evidence in the claims file, especially 
the October 2001 letter of Dr. Boisvert 
of the Robert C. Byrd Clinic, and his 
opinion and/or diagnosis as to the 
etiology and time of onset of the 
veteran's leg and feet disorders.  If no 
opinion can be rendered, please explain 
why this is not possible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.

5.  Thereafter, the RO should 
readjudicate the claims.  If they 
continue to be denied, send the veteran 
and her representative a supplemental SOC 
(SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


